Citation Nr: 1449034	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-12 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In July 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  


FINDINGS OF FACT

1. The Veteran did not serve within the land borders, including the inland waters, of Vietnam during the Vietnam era, and actual exposure to Agent Orange is not shown.

2. Prostate cancer was not manifested during service or within one year of service; the preponderance of the evidence is against a finding that the Veteran's current prostate cancer is related to an event, injury, or disease in service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

	Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements have been met.  An April 2005 letter notified the Veteran of the information needed to substantiate and complete his claim of service connection for prostate cancer, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  A November 2009 letter provided notice as to how VA assigns disability ratings and effective dates.  Although notice as to how VA assigns disability ratings and effective dates was not provided until after the initial adjudication, it was sent prior to when the appeal was most recently readjudicated in the December 2009 statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

Regarding the duty to assist, the Veteran's service treatment records (STRs), personnel records, and VA treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claim.

The Veteran was not afforded a VA examination.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's claim for entitlement to service connection for prostate cancer, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes an examination and opinion with respect to the Veteran's claim for prostate cancer is not needed because the only evidence indicating such disability is related to service is his own general, conclusory lay statements.  He asserts his prostate cancer is related to herbicide exposure in Vietnam.  However, as will be explained below, exposure to Agent Orange is not shown.  Furthermore, there is no medical evidence of record regarding a nexus between the Veteran's prostate cancer and service.  He has also not alleged a continuity of symptomatology since service.  As there is no indication of some causal connection by competent lay or medical evidence, an examination is not warranted.  See McLendon, supra.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the July 2014 Board hearing, the undersigned informed the Veteran of the elements necessary to substantiate a claim for service connection, on a direct and presumptive basis.  His testimony reflects knowledge of the elements necessary to substantiate his claim. He has not alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.

Following the hearing, the record was held open for 60 days for the submission of additional evidence; none was received. 

VA's duty to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic disabilities, such as cancer, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to certain herbicides, including Agent Orange, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If a Veteran is presumably exposed to Agent Orange under 38 C.F.R. § 3.307, there is a presumption of service connection for prostate cancer.  38 C.F.R. § 3.309(e).  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008). 

A Veteran must have actually been present on the landmass or inland waters of Vietnam at some point during service to be entitled to the presumption of herbicide exposure.  Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam.  Haas, 525 F.3d 1168; VAOPGCPREC 27-97 (July 23, 1997); 66 Fed. Reg. 2376, 23,166 (January 22, 2001).

What constitutes "inland waterways" is not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  However, "blue water" service is expressly excluded since the Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  Those are considered to be part of the offshore waters of Vietnam, in part, because of their deep-water anchorage capabilities.  In a December 2008 Bulletin, the VA's Compensation and Pension Service indicated "inland brown water service in Vietnam refers to operations on rivers, estuaries, and delta areas inside the country itself." 

In Haas, 525 F.3d 1168, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that in order for the presumption of exposure to be extended to a "blue water" Navy Veteran, there must be evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier.  Id. at 1168.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

VA treatment records show the Veteran was diagnosed with prostate cancer in January 2005.  A current disability is therefore established.  

The Veteran asserts that his service on the USS Wallace L. Lind led to his exposure to Agent Orange.  His service personnel records reflect that he served aboard the ship. 

A review of his personnel records and service treatment records do not indicate that he stepped foot in Vietnam.  

In a May 2005 statement, the Veteran asserted he stepped foot in Vietnam several different times when the USS Wallace L. Lind docked on shore to resupply, remove trash, and pick up mail.  

In June 2005, the RO requested the National Personnel Records Center (NPRC) to furnish the dates of the Veteran's service in Vietnam.  In a June 2005 response, the NPRC indicated it was "unable to determine whether or not this Veteran had in-country service in the Republic of Vietnam."  The NPRC noted the Veteran served aboard the USS Wallace L. Lind, which served in the official waters of Vietnam during different periods of 1968.  (Note: The VA Compensation and Pension service maintains a Vietnam Era Navy Ship Agent Orange Exposure Development Site which has a list of ships that operated on the inland waterways of Vietnam or docked to shore.  This ship is not on this list.)

In his August 2006 notice of disagreement, the Veteran, citing the Court's Haas v. Nicholson, 20 Vet. App. 257 (2006) opinion, argued his service in the official waters of Vietnam entitled him to the Agent Orange exposure presumption.

In his March 2010 substantive appeal, the Veteran asserted the USS Wallace L. Lind performed numerous duties in close proximity to Vietnam's shore; he believed the ship docked or anchored off the coast at Nha Trang.   

At the July 2014 Board hearing, the Veteran testified that the USS Wallace L. Lind regularly served within a half mile of Vietnam's coastline for extended periods of time.  He contended his open-air duty as a signalman regularly exposed him to Agent Orange.  He stated that he remembered docking on the shore to pick up South Vietnamese civilians, but could not remember actually stepping foot in Vietnam.  He acknowledged he was first diagnosed with prostate cancer in January 2005 and said his VA physicians suggested he pursue a claim for service connection. 

The evidence does not show that the Veteran served within the land borders, including the inland waters, of Vietnam or that the USS Wallace L. Lind docked ashore.  The Board recognizes the Veteran's May 2005 assertion that he stepped foot in Vietnam.  However, he understandably had conflicting memories of events more than 30 years prior and testified he could not actually recall stepping foot in Vietnam at the July 2014 Board hearing.  The NPRC noted the USS Wallace L. Lind was in the official waters of Vietnam in 1968, but was unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam.  Notably, his service personnel and treatment records do not show he stepped foot in Vietnam.  Furthermore, the VA Compensation and Pension service's list of ships that operated on the inland waterways of Vietnam or docked to shore does not include the USS Wallace L. Lind.  The Veteran has not presented any evidence to the contrary.  Accordingly, the Board finds the weight of the evidence is against a finding that the Veteran set foot in Vietnam or navigated "brown waters."  

The Board also acknowledges the Veteran's assertions that he could have been exposed to Agent Orange while performing his duty as a signalman aboard the USS Wallace L. Lind near Vietnam's coastline, but such proximity to Vietnam does not constitute the "service in the Republic of Vietnam" that is required for the presumption of exposure to Agent Orange to be extended to him, a "blue water" Navy Veteran.  Notably, in Haas, 525 F.3d 1168, which overturned the Court's prior decision that the Veteran cited in support of his claim, the Federal Circuit acknowledged the "foot-on-land rule will produce anomalous results" that may be "overinclusive in some applications and underinclusive in others."  Haas, 525 F.3d 1168, 1193.

Accordingly, the Board finds that the Veteran was not exposed to Agent Orange while serving on the USS Wallace L. Lind.  Presumptive service connection for prostate cancer due to exposure to Agent Orange under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) is not established. 

The competent evidence does not show, and the Veteran does not assert, that the Veteran's prostate cancer was manifested to a compensable degree in service or in the first postservice year.  Entitlement to service connection based on a continuation of symptomatology under 38 C.F.R. § 3.303(b) and on a presumptive basis for chronic disease under 38 C.F.R. § 3.309(a) is, therefore, not warranted.  Notwithstanding, the Board will still consider whether the Veteran is entitled to service connection for his prostate cancer on a direct basis.

His service treatment records are silent for any complaints, findings, treatment, or diagnosis relating to prostate cancer.

As noted, his VA treatment records show he was diagnosed with prostate cancer in January 2005.  No etiology opinions were provided.  

The Board finds that the evidence of record does not support a finding of service connection for prostate cancer.  The Veteran has not submitted any medical or scientific evidence that shows his alleged exposure to Agent Orange actually caused his prostate cancer.  The Board recognizes the Veteran's assertion that his VA physicians suggested he pursue a service connection claim, but such a suggestion does not amount to medical evidence that suggests a nexus between his prostate cancer and his military service.  It appears to the Board that his physicians simply suggested a possible route for him to seek VA benefits.  Notably, the Veteran did not assert his physicians actually opined his prostate cancer was related to service.  As noted, the treatment records do not include an etiology opinion.  Furthermore, the Board held the record open for 60 days to specifically enable the Veteran to submit additional evidence, including medical opinions; none was received.  The Board has also considered the Veteran's statements attributing his prostate cancer to service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion as to the etiology of his prostate cancer.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  In the absence of any persuasive and probative evidence that the Veteran's current prostate cancer is etiologically related to active service, service connection is not warranted, and the claim must be denied.  

As discussed above, without an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain any further opinion on the matter.  He has not submitted a competent medical statement relating his currently manifested prostate cancer to his military service.  To the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim based on direct and presumptive theories of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for prostate cancer is denied.  




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


